     Case 2:12-cv-00601-ROS Document 3635 Filed 06/19/20 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Victor Antonio Parsons, et al.,                    No. CV-12-00601-PHX-ROS
10                  Plaintiffs,                         ORDER
11   v.
12   David Shinn, et al.,
13                  Defendants.
14
15          Pursuant to the parties’ Stipulation, “Plaintiffs’ counsel and their experts shall have
16   reasonable access to the institutions, staff, contractors, prisoners and documents necessary
17   to properly evaluate whether Defendants are complying with the performance measures
18   and other provisions of this Stipulation.” (Doc. 1185 at 12). That provision allows
19   Plaintiffs to pursue information and materials during the remedial phase of this action. The
20   parties recently filed a Statement of Discovery Dispute outlining their disagreements
21   regarding Defendants’ response to seven requests for production of documents (RFP).
22   (Doc. 3613). The Court will address each request and will require Defendants to respond
23   to RFPs 66, 74, 122, 133, 134, and 138.
24             1. RFP 66 – The number of class members in each mental health category
25                and within each category, the number prescribed psychotropic
                  medications: MH-1, MH-2, MH-3A, MH-3B, MH-3C, MH-3D, MH-3E,
26                MH-4, MH-5, and SMI.
27          Upon preparation of the parties’ joint submission, Defendants agreed to produce
28   documents responsive to this request. If not already disclosed, the Court will require that
     Case 2:12-cv-00601-ROS Document 3635 Filed 06/19/20 Page 2 of 5



 1   the documents be produced within seven days of this Order. This portion of the dispute,
 2   however, should not have been presented to the Court. In the future, if one side abandons
 3   its position in a dispute only after the other side prepares a discovery dispute submission,
 4   the party forced to prepare the dispute will be entitled to its fees in preparing to present or
 5   defend the abandoned dispute.
 6
 7             2. RFP 74 – Any planned or implemented changes in policy governing
                  suicide or other mental health watches.
 8
            As to this request, Defendants maintain that no responsive documents exist and
 9
     point to existing ADC policies, specifically Director’s Instructions 357 and 366. Plaintiffs,
10
     however, describe a September 1, 2019 memorandum titled “MH [Mental Health] Watches
11
     and ISO [Isolation] Assignments” that was observed during the October 17-18, 2019 Yuma
12
     Complex tour. Plaintiffs requested that a photograph be taken of the memorandum, but it
13
     was not produced with the other tour photographs. The memorandum was eventually
14
     produced by Defendants, but they maintain it contained an error and did not reflect a change
15
     in policy. Plaintiffs also aver that Warden Hetmer reported a transition from periodic
16
     watches to “constant watches” at the Dakota Unit, reflecting a modification of the policy
17
     governing mental health watches.
18
            Defendants do not explain the obvious discrepancy between their categorical denial
19
     of any policy changes and the existence of modifications to existing policies. One possible
20
     explanation is that Defendants believe only system-wide amendments to policies are
21
     responsive to Plaintiffs’ request. The Court does not view Plaintiffs’ request so narrowly
22
     and the adaptation of policies even at single locations must be disclosed. The Yuma
23
     Complex Warden plainly modified DI 357 to meet the complex’s needs. Those types of
24
     adjustments must be disclosed to Plaintiffs and any policy modifications or adaptations
25
     must be disclosed within seven days of this Order.
26
               3. RFP 116 – All mental health staff whose licensure status is incorrectly
27
                  listed in eOMIS, and the nature of the error.
28          Certain Performance Measures require that a licensed mental health care provider


                                                  -2-
     Case 2:12-cv-00601-ROS Document 3635 Filed 06/19/20 Page 3 of 5



 1   perform specific functions. For example, PM 73 requires that all MH-3 minor prisoners
 2   be seen by a licensed mental health clinician a minimum of every thirty days. If the health
 3   care provider’s licensure status is incorrect in the medical records, it is more difficult to
 4   assess compliance. Plaintiffs therefore seek a comprehensive list of mental health staff
 5   whose licensure status may not be properly identified in eOMIS, the electronic medical
 6   records system. Defendants object to the request because it would require them to create
 7   a document and not simply disclose one. Further, Defendants point out that Plaintiffs have
 8   a current roster of mental health staff and their licensure status, and so they can identify
 9   whether any errors exist.
10          It is unclear why Plaintiffs are not able to verify licensure status with the information
11   they possess or whether licensure status errors are replete within prisoners’ medical records
12   that a complete review is necessary to document them. Plaintiffs have not established that
13   Defendants should be required to prepare the document they seek nor have Plaintiffs
14   established Defendant Pratt should be required to affirm under oath that ADC does not
15   verify licensure status.
16
                4. RFP 122 – Documents and communications regarding the unavailability
17                 of custody staff at any ASPC and the impact upon medication
                   administration and/or health care services.
18
                5. RFP 133 – Documents regarding staffing vacancies in the maximum
19                 custody units.
20          Compliance with any of the Stipulation’s performance measures, both health care
21   and maximum custody, requires the support of and coordination with corrections officers
22   to facilitate the movement of prisoners. Critical staffing shortages, therefore, impede
23   Defendants’ ability to perform these obligations under the Stipulation. Plaintiffs seek
24   documents addressing the impact critical staffing shortages are having on Defendants’
25   performance.
26          Defendants object to production of any documents responsive to this request
27   because the Stipulation does not mandate specific staffing levels. Defendants are correct
28   but it would be impossible for Defendants to achieve compliance with the Stipulation


                                                  -3-
     Case 2:12-cv-00601-ROS Document 3635 Filed 06/19/20 Page 4 of 5



 1   without necessary corrections officers. Plaintiffs correctly observe that the severe staffing
 2   shortages have a cascading effect on the provision of out-of-cell time as required by the
 3   maximum custody performance measures and the administration of medication and
 4   escorting prisoners to health care appointments as required by the health care performance
 5   measures. Defendants must produce documents responsive to this request. The parties are
 6   required to confer within seven days to identify search terms to identify responsive
 7   documents.
 8
               6. RFP 134 – Documents sufficient to show average length of stay for
 9                prisoners in maximum custody units, including the average length of
                  stay in Step 1, Step 2, and Step 3 under DI 326/DO 812.
10
               7. RFP 138 – A list of all prisoners held in maximum custody units at the
11                Florence, Eyman, and Lewis complexes including date classified to
                  maximum custody and current step level under DI 326/DO 802.
12
            The maximum custody performance measures mandate minimum levels of out-of-
13
     cell time for prisoners. The Stipulation also requires Defendants “implement DI 326 and
14
     the Step Program Matrix for all eligible prisoners.” (Doc. 1185 at 9). DI 326 and the “Step
15
     Program Matrix” refer to a program that allowed prisoners in maximum custody to move
16
     between “Steps” whereby if the prisoner engaged in positive behavior, he would advance
17
     through the “Steps” and receive additional recreational opportunities. Thus, prisoners
18
     could earn extra out-of-cell time and access to additional privileges with good behavior.
19
     DI 326 was later reenacted as DO 812, which remains in effect today. Under DO 812,
20
     prisoners must remain at a particular Step for a minimum amount of time but there is no
21
     maximum time specified. Plaintiffs seek documents showing the length of time prisoners
22
     remain at each Step, obviously to ascertain whether prisoners are progressing through the
23
     Step Matrix.
24
            Defendants contend the Stipulation does not have any parameters on the length of
25
     time a prisoner must remain in each Step, thus, Plaintiffs’ request is irrelevant. Further,
26
     Defendants maintain that producing the requested material would require a manual review
27
     of all maximum custody files to synthesize the information.
28
            Theoretically, Defendants’ position may have merit. But a review of DO 812’s

                                                 -4-
     Case 2:12-cv-00601-ROS Document 3635 Filed 06/19/20 Page 5 of 5



 1   requirements reflects that prisoners are eligible to move between Steps every 30 days. If
 2   the data reflects that prisoners remain stagnant within the Step Matrix for extended periods
 3   of time, the Court may be forced to decide whether that stagnation is contrary to the
 4   Stipulation. In essence, if prisoners are not actually able to advance through the Steps,
 5   Defendants may be in violation of the Stipulation. But the Court need not resolve this issue
 6   now. Because Plaintiffs are entitled to monitor compliance, they need to review the data
 7   regarding Step progression. Defendants claim this would require that they manually
 8   compile straightforward data about maximum custody prisoners, which would be
 9   troubling. Plainly how it is possible for Defendants to comply to ensure prisoners are
10   moved through the Step Matrix unless the data is readily available? Defendants will be
11   required to produce the requested information within seven days.
12          Accordingly,
13          IT IS ORDERED Defendants are required to respond to RFPs 66, 74, 122, 133,
14   134, and 138 as detailed herein within seven days of this Order. Defendants are not
15   required to respond to RFP 116.
16          Dated this 19th day of June, 2020.
17
18
19                                                     Honorable Roslyn O. Silver
20                                                     Senior United States District Judge

21
22
23
24
25
26
27
28


                                                 -5-
